Name: Commission Decision of 18 December 1980 on the implementation of the reform of agricultural structures in Ireland pursuant to Title II of Directive 75/268/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy; NA;  economic policy;  Europe
 Date Published: 1980-12-31

 Avis juridique important|31980D134180/1341/EEC: Commission Decision of 18 December 1980 on the implementation of the reform of agricultural structures in Ireland pursuant to Title II of Directive 75/268/EEC (Only the English text is authentic) Official Journal L 384 , 31/12/1980 P. 0007 - 0007COMMISSION DECISION of 18 December 1980 on the implementation of the reform of agricultural structures in Ireland pursuant to Title II of Directive 75/268/EEC (Only the English text is authentic) (80/1341/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), and in particular Article 13 thereof, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (2), as amended by Directives 76/837/EEC (3) and 77/390/EEC (4), and in particular Article 18 (3) thereof, Whereas the Irish Government notified on 31 October 1980 the following regulations: - cattle headage payments in severely handicapped areas 1980, - beef cow scheme in disadvantaged areas 1980, - scheme of headage payments on hogget ewes and mountain lambs 1980; Whereas, under Article 13 of Directive 75/268/EEC in conjunction with Article 18 (3) of Directive 72/159/EEC, the Commission must decide whether, having regard to the regulations notified, the existing provisions in Ireland for the implementation of Directive 75/268/EEC continue to satisfy the conditions for financial contribution by the Community to common measures as referred to in Article 13 of Directive 75/268/EEC; Whereas the abovementioned livestock headage payments schemes 1980 are consistent with the aims and requirements of Directive 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The existing provisions in Ireland for the implementation of Title II of Directive 75/268/EEC, notified by the Irish Government on 31 October 1980, satisfy the conditions for financial contribution by the Community towards common measures as referred to in Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to Ireland. Done at Brussels, 18 December 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 128, 19.5.1975, p. 1. (2)OJ No L 96, 23.4.1972, p. 1. (3)OJ No L 302, 4.11.1976, p. 19. (4)OJ No L 145, 13.6.1977, p. 43.